Motion by appellant to be released from custody and to stay enforcement of an order made December 23, 1960, by the Domestic Relations Court of the City of New York, Family Division, County of Queens, pending appeal from such order. Motion granted upon the following conditions: (a) that appellant shall deposit with the Clerk of said court the sum of $250, to be held and applied pursuant to statute (N. Y. City Dom. Rel. Ct. Act, § 58); (b) that during the pendency of this appeaj, appellant shall pay weekly the amount heretofore directed to be paid by said court for the support of the petitioner and their children; and (c) that the appeal be perfected and argued or submitted at the March Term of this court, commencing February 27, 1961. The appeal is ordered on the calendar for said term. It will be heard on the original papers and on typewritten briefs. Appellant is directed, on or before February 14, 1961, to file six copies of his typewritten brief and to serve one such copy on petitioner’s attorney, on the Corporation Counsel of the City of New York and on the Presiding Justice of the Domestic Relations Court. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.